Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply filed on 04/19/2022 is hereby acknowledged.

Claims 1-13 are examined herein on the merits as they relate to SEQ ID Nos, 1, 3 and 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tresch et al (USPGPUB 20170260540).
The claims are drawn to a transgenic plant, seed, plant cell and a method of cultivating a seed or plant comprising expressing a construct comprising a promoter operably linked to a nucleic acid segment encoding a CesA protein with at least 95% identity to SEQ ID NO:1, 3 or 5, and harvesting a biomass or fiber from a plant grown from the seed wherein the plant is selected from a group including cotton and wherein the  plant has longer mean fiber length, wherein CesA movement in plasma membranes is accelerated and wherein the plant has at least 5% more crystalline cellulose than control plants.
Tresch et al teach transgenic plant cells, seeds and plant cells comprising expression of construct including SEQ ID NO:2, wherein SEQ ID NO:2 is 100% identical to instant SEQ ID NO:1 and therefore is a CesA protein (see claims 1-5,7, 8), wherein the plant includes cotton (see throughout, but specifically 5th and 8th paragraph under Methods of controlling weeds or undesired vegetation), wherein harvesting the plant parts which is inherently biomass is taught (see 7 paragraphs preceding the section “Herbicides” for example).  The specified traits are inherent properties of expressing the polypeptide as taught by Tresch et al absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Applicants urge that Tresch discloses 83 different CesA-related genes for conferring herbicidal resistance and does not distinguish between the genes and do not teach or suggest anything regarding fiber length, fibers in hypocotyls, roots, stems or cotton bolls.  Applicants urge that the fact that a result or characteristic may occur does not establish inherency of that result or characteristic (see pages 4-5 of response).
This is not persuasive because  Applicant has not provided any evidence that expressing a nucleic acid that encodes SEQ ID NO:2 does not necessarily result in the claimed phenotypes of the instant application. As a first matter, it is noted that Tresch et al have claims expressly drawn to plants comprising nucleic acid constructs wherein the resultant amino acid is SEQ ID NO:2.  Given that the product claims look identical and no structural component appears to be claimed to distinguish from Tresch et al, it is not clear how or why one of skill in the art would need to experiment or investigate any further since the plants encompassed by the instant claims appear to be taught in the prior art.  Similarly, the method claims only appear to require the overexpression of the prior art sequences which are similarly taught in the prior art.  There does not appear to be any evidence furnished by Applicant that these properties do not always result from this expression thus, leading to the conclusion that these properties are indeed inherent when expressing the sequences in question.  
Applicants further urge that only certain CesA proteins result in these phenotypes, and provide data demonstrating that specific CesA proteins result in these phenotypes while other CesA proteins do not result in these phenotypes (see pages 5-7 of response).
This is not persuasive because neither the rejection, nor the prior art are drawn to the generic concept of CesA proteins in the instant context, but rather, specific sequences are taught in the prior art, at least one of which is among the instantly claimed sequences.  It is noted that Applicants claims are drawn to any ONE of which sequences has “at least 95% identity to any of SEQ ID Nos 1, 3, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15 or 16”  As discussed above, Tresch et al specifically claims and teaches such a plant including SEQ ID NO:2 which is 100% identical to instant SEQ ID NO:1.  As such Tresch et al clearly anticipate the plants and sequence of the instant invention.  The Examiner is asserting that this transformation leads to the claimed phenotypes absent evidence to the contrary.  Applicants have urged that OTHER sequences may or may not lead to the claimed phenotypes, but as to the sequence in question, SEQ ID NO:2, there is nothing to suggest that it does not always lead to the claimed phenotypes.  Accordingly the rejection is being maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tresch et al (USPGPUB 20170260540).
	The claim is drawn to a method of cultivating a seed or plant comprising expressing a construct comprising a promoter operably linked to a nucleic acid segment encoding a CesA protein with at least 95% identity to SEQ ID NO:1, 3 or 5, and harvesting cotton from a plant grown from the seed.
Tresch et al teach transgenic plant cells, seeds and plant cells comprising expression of construct including SEQ ID NO:2, wherein SEQ ID NO:2 is 100% identical to instant SEQ ID NO:1 and therefore is a CesA protein (see claims 1-5,7, 8), wherein the plant includes cotton (see throughout, but specifically 5th and 8th paragraph under Methods of controlling weeds or undesired vegetation), wherein harvesting the plant parts which is inherently biomass is taught (see 7 paragraphs preceding the section “Herbicides” for example).  The specified traits are inherent properties of expressing the polypeptide as taught by Tresch et al absent evidence to the contrary.
	Tresch et al do not expressly or specifically teach the harvesting of cotton, however strongly imply such harvesting in stating “Typically, the plant is grown, the desired harvestable parts are removed from the plant” (see 4th paragraph preceding the heading “Herbicides”).  Additionally, harvesting cotton would be considered a normative use of cotton and therefore it naturally flows from the taught method.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Applicants urge that the arguments above similarly apply to the obviousness rejection (see page 7 of response).
This is not persuasive for the reasons given above.

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663